MEMORANDUM**
Valeri Peter Tsoukanov, a native and citizen of Russia, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U. S.C. § 1252. We review for substantial evidence factual determinations concerning a petitioner’s eligibility for asylum, and must uphold them unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812,117 L.Ed.2d 38 (1992). We deny the petition.
Tsoukanov testified that he fears the Soviets may return to power and punish him for his participation in the Estonian People’s Front, an anti-Soviet organization with which he was involved in 1987. This evidence does not compel the conclusion that Tsoukanov has a well-founded fear of future persecution. See Prasad v. INS, 47 F.3d 336, 339 (9th Cir.1995). Accordingly, Tsoukanov is not eligible for asylum.
Tsoukanov, in failing to qualify for asylum, necessarily failed to satisfy the more stringent standard for withholding of removal. See Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.